United States Court of Appeals
                      For the First Circuit


No. 05-1534

                  ANTONIO APONTE-TORRES ET AL.,

                     Plaintiffs, Appellants,

                                v.

                UNIVERSITY OF PUERTO RICO ET AL.,

                      Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this Court issued on April 14, 2006 is
corrected as follows:

     Starting at page 15, line 21, and going through page 16,
line 12, delete the following text:

     notice of appeal refers only to the district court's
     order of dismissal, entered February 14, 2005. It makes
     no mention of the separate order staying discovery,
     entered December 1, 2004.
          That is game, set, and match. By rule, a notice of
     appeal must specify the particular order to which the
     appeal is addressed.    See Fed. R. App. P. 3(c)(1)(B)
     (mandating that a notice of appeal "designate the
     judgment, order, or part thereof being appealed").
     Failure to identify a given order undermines an
     appellant's ability to dispute that order in the court of
     appeals. See, e.g., Shelby v. Superformance Int'l, Inc.,
     435 F.3d 42, 45 (1st Cir. 2006); Kotler v. Am. Tobacco
     Co., 981 F.2d 7, 10-11 (1st Cir. 1992). The plaintiffs
     offer no persuasive reason why the denominate-or-waive
     rule should not be enforced in this instance.
          We add, moreover, that even if this assignment of
     error were preserved, it would fail. The plaintiffs'

     The resulting sentence should begin "The plaintiffs' attack"